Exhibit 10.4
THIS SUBORDINATED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT
THERETO UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.
3226509 NOVA SCOTIA COMPANY
SUBORDINATED PROMISSORY NOTE
(Guaranteed by ION GEOPHYSICAL CORPORATION)
September 18, 2008

  US$10,000,000.00   Calgary, Alberta

     FOR VALUE RECEIVED, 3226509 NOVA SCOTIA COMPANY, a Nova Scotia unlimited
liability company, as the “Company”, promises to pay to 1236929 ALBERTA LTD., an
Alberta corporation, as “Payee”, in lawful money of the United States of
America, the principal sum of TEN MILLION AND NO/100 DOLLARS (US$10,000,000.00),
together with accrued interest thereon at such rates and at such time or times
as provided for herein. This Subordinated Promissory Note (the “Note”) is issued
pursuant to that certain Amended and Restated Share Purchase Agreement by and
among ION Geophysical Corporation, a Delaware corporation and the indirect owner
of all of the outstanding equity interests of the Company (“ION”), the Payee,
ARAM Systems Ltd., Canadian Seismic Rentals Inc. and the other “Sellers” (as
that term is defined therein), dated as of September 17, 2008 (as such agreement
may be further amended, restated, modified or supplemented, the “Share Purchase
Agreement”).
     Capitalized terms used herein that are not defined in this Note shall have
the respective meanings assigned to such terms in the Share Purchase Agreement.
     The following is a statement of the rights of Payee and the conditions to
which this Note is subject, and to which the Payee hereof, by the acceptance of
this Note, agrees:
     1. Definitions. As used in this Note, the following capitalized terms have
the following meanings:
          (a) “Company” means the entity executing this Note and its successors
and permitted assignees.
          (b) “Payee” shall mean the Person specified in the introductory
paragraph of this Note, or any Person who shall at such time be the permitted
assignee of this Note.

 



--------------------------------------------------------------------------------



 



          (c) “Senior Credit Facility” shall mean that certain Amended and
Restated Credit Agreement dated July 3, 2008 by and among ION, ION International
S.à r.l, the guarantors party thereto and the lenders party thereto, as amended
by that certain First Amendment thereto dated September 17, 2008, as same may be
further amended, modified or supplemented.
          (d) “Senior Obligations” shall mean all principal (and premium, if
any), interest (including, without limitation, interest occurring after an
insolvency, bankruptcy or similar proceeding, whether or not such interest is an
allowed claim in any such proceeding), amounts reimbursable, fees, expenses,
penalties, indemnities, costs of enforcement and other amounts due or that may
become due in connection with (i) the obligations of ION and its Subsidiaries
under the Senior Credit Facility, (ii) the short-term bridge loans extended to
ION by Jefferies Finance CP Funding LLC and evidenced by that certain Senior
Increasing Rate Note dated September 18, 2008 made by ION in favor of Jefferies
Finance CP Funding LLC or its assignees (the “Short Term Bridge Loans”),
(iii) all guaranties by ION and its Subsidiaries of the obligations described in
clauses (i) — (ii) above, and (iv) any debentures, notes or other evidence of
indebtedness issued in exchange for, or in the refinancing of, such Senior
Obligations.
          (e) “Subordinated Obligations” shall mean all obligations with respect
to this Note, including, without limitation, principal, premium, if any,
interest payable pursuant to the terms of this Note (including, without
limitation, upon acceleration or otherwise), together with and including any
amounts received or receivable upon the exercise of rights of action (including,
without limitation, claims for damages) or otherwise in respect of this Note.
     2. Interest. Accrued interest on this Note shall be payable at such time as
the outstanding principal amount hereof shall be paid, as provided herein.
Subject to the provisions of Section 7 hereof, the Company promises to pay
interest on the unpaid principal amount hereof for the period from (and
including) the date of the making of this Note to (but excluding) the date that
the Indebtedness under this Note shall be paid in full. Interest on the unpaid
principal amount of this Note shall accrue at the rate of ten percent (10%) per
annum (based on a year of 365 or 366 days, as the case may be), except as
provided in Sections 2(a) and 2(b) below.
          (a) In the event that the outstanding indebtedness under this Note is
not paid in full on or before the later to occur of the following:
(i) December 17, 2008 and (ii) the date that is forty-five (45) days following
the Financial Statements Delivery Date (such later date being referred to herein
as the “Interest Change Date”), then commencing on (and including) the date that
immediately follows the Interest Change Date, interest on the unpaid principal
amount of this Note shall accrue thereafter until paid at a rate equal to
thirteen percent (13%) per annum; and
          (b) In the event that the outstanding indebtedness under this Note is
not paid in full on or before March 18, 2009, then commencing on (and including)
March 19, 2009, interest on the unpaid principal amount of this Note shall
accrue thereafter until paid at a rate equal to sixteen percent (16%) per annum.
     3. Payment of Interest and Principal. The indebtedness under this Note
shall be payable as set forth herein. Subject to the provisions of Section 7
hereof, the Company shall pay

-2-



--------------------------------------------------------------------------------



 



accrued interest hereunder (a) upon the payment or prepayment of any principal
amount owing under this Note (but only on the principal amount so prepaid or
paid) and (b) on the Maturity Date (as defined below). The outstanding principal
balance of this Note, together with all accrued and unpaid interest thereon,
shall be due and payable one (1) day immediately following the “Maturity Date”
as defined in the Senior ARAM Note (the “Maturity Date”). This Note may be
prepaid, at any time, in whole or in part, with each such prepayment being
applied first to accrued and unpaid interest, and then to outstanding principal,
upon one (1) Business Day’s prior written notice, without premium or penalty.
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the amount of interest due hereunder.
     4. [Intentionally Omitted].
     5. Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:
          (a) Failure to Pay. The Company shall fail in any material respect to
pay (i) any principal payment on the due date thereof as provided herein or
(ii) any interest or other payment required under the terms of this Note on the
date due, and such payment shall not have been made within ten (10) Business
Days of the Company’s receipt of Payee’s written notice to the Company of such
failure to pay;
          (b) Breach of Covenants. The Company shall fail in any material
respect to observe or perform any covenant, obligation, condition or agreement
contained in this Note and (i) such failure shall continue for thirty (30) days,
or (ii) if such failure is not curable within such thirty (30) day period, but
is reasonably capable of cure within sixty (60) days, then either (A) such
failure shall continue for sixty (60) days or (B) the Company shall not have
commenced curative measures in a manner reasonably satisfactory to Payee within
such initial thirty (30) day period;
          (c) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) become
“insolvent” (as such term may be defined or interpreted under applicable
statutory authority), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it or (vii) take any action for the purpose of effecting any
of the foregoing;
          (d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
or of all or a substantial part of the property thereof, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under

-3-



--------------------------------------------------------------------------------



 



any bankruptcy, insolvency or other similar law now or hereafter in effect shall
be commenced, and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of such commencement; or
          (e) Material Indebtedness. ION shall be in default under the terms of
(i) any Senior Obligations, (ii) the indebtedness of ION under its 5.50%
Convertible Senior Notes due 2008, (iii) the liabilities of ION and its
Subsidiaries with respect to capital leases and obligations under its facility
sale-leaseback facility, (iv) the indebtedness of Company under that certain
Promissory Note, in an aggregate principal amount of US $35,000,000, made to the
favor of Payee, dated as of the date hereof (the “Senior ARAM Note”), or (v) any
guaranties by ION and its Subsidiaries of any of the foregoing obligations where
(x) such default has resulted in the acceleration of such obligations prior to
its stated maturity, and (y) the principal amount at maturity of such
obligations under which there has been such a default aggregates $20.0 million
or more.
     6. Rights of Payee upon Default. Upon the occurrence or existence of any
Event of Default (other than any Event of Default referred to in Sections 5(c)
or 5(d) hereof), and at any time thereafter during the continuance of such Event
of Default, Payee may, by written notice to the Company, declare all outstanding
obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding; provided, that so long as any Senior Obligations shall be
outstanding, such acceleration shall not be effective until the earlier of
(i) an acceleration of any such Senior Obligations in accordance with the
agreements evidencing such Senior Obligations or (ii) ten Business Days after
receipt by the Company and each holder of outstanding Senior Obligations (or in
the case of holders of Senior Obligations evidenced by the Senior Credit
Facility, the administrative agent thereunder) of written notice of such
acceleration. Upon the occurrence or existence of any Event of Default described
in Sections 5(c) or 5(d) hereof, immediately and without notice, all outstanding
obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein. In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Payee may exercise any other right, power or remedy
granted to it otherwise permitted to it by law, either by suit in equity or by
action at law, or both.
     7. Subordination. The payment of Subordinated Obligations is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
in right of payment to the prior payment in full in cash of all of the Senior
Obligations, whether outstanding on the date hereof or hereafter incurred, of
ION and its Subsidiaries.
          (a) Insolvency Proceedings. If there shall occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization,
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshalling of the assets and liabilities of the
Company, (i) no amount shall be paid by the Company in respect of any
Subordinated Obligations at the time outstanding, unless and until all Senior
Obligations then outstanding shall have previously been paid in full in cash,
and (ii) no claim or proof of claim

-4-



--------------------------------------------------------------------------------



 



shall be filed with respect to the Company by or on behalf of the Payee, which
claim or proof of claim shall assert any right to receive any payments in
respect of any Subordinated Obligations, except subject to the prior payment in
full in cash of all Senior Obligations then outstanding. Upon any distribution
to creditors of the Company in any receivership, insolvency, assignment for the
benefit of creditors, bankruptcy, reorganization, or arrangements with creditors
(whether or not pursuant to bankruptcy or other insolvency laws), sale of all or
substantially all of the assets, dissolution, liquidation, or any other
marshalling of the assets and liabilities of the Company, (A) the holders of
Senior Obligations will be entitled to receive payment in full in cash of all
Senior Obligations then outstanding (including interest after the commencement
of any such proceeding at the rate specified in the agreement evidencing such
applicable Senior Obligations) before the Payee will be entitled to receive any
payment with respect to the Subordinated Obligations, and (B) until all Senior
Obligations are paid in full in cash, any distribution to which the Payee would
be entitled but for this Section 7 shall be made to the holders of Senior
Obligations as their interests may appear.
          (b) Default on Senior Obligations. If there shall occur an “Event of
Default” (as defined in any agreement evidencing any Senior Obligations), then,
unless and until such “Event of Default” shall have been cured or waived or
shall have ceased to exist, or all Senior Obligations shall have previously been
paid in full in cash, no payment shall be made in respect of any Subordinated
Obligations.
          (c) Acceleration of Securities. If payment of any Subordinated
Obligations is accelerated because of an Event of Default, the Company shall
promptly notify holders of Senior Obligations (or in the case of holders of
Senior Obligations evidenced by the Senior Credit Facility, the administrative
agent thereunder) of such acceleration.
          (d) Further Assurances. By acceptance of this Note, the Payee agrees
to execute and deliver any customary forms of a subordination agreement or
agreements (or similar document or instrument) as may be requested from time to
time by holders of Senior Obligations, and as a condition to the Payee’s rights
hereunder, the Company may require that Payee execute any form of subordination
agreement or agreements or similar document or instrument.
          (e) Other Indebtedness. Indebtedness and other obligations of ION and
its Subsidiaries which do not constitute Senior Obligations shall not be senior
in any respect to any Subordinated Obligations, unless expressly consented to in
writing by the Payee and the holders of the Senior Obligations.
          (f) Subrogation. Subject to the payment in full in cash of all Senior
Obligations, the Payee shall be subrogated to the rights of the holder(s) of
such Senior Obligations (to the extent of the payments or distributions made to
the holder(s) of such Senior Obligations pursuant to the provisions of this
Section 7) to receive payments and distributions of assets of the Company
applicable to the Senior Obligations. No such payments or distributions
applicable to the Senior Obligations shall, as between the Company and its
creditors, other than the holders of Senior Obligations and the Payee, be deemed
to be a payment by the Company on account of any Subordinated Obligations; and
for purposes of such subrogation, no payments or distributions to the holders of
Senior Obligations to which the Payee would be entitled (except

-5-



--------------------------------------------------------------------------------



 



for the provisions of this Section 7) shall, as between the Company and its
creditors, other than the holders of Senior Obligations and the Payee, be deemed
to be a payment by the Company on account of the Senior Obligations.
          (g) No Impairment. Subject to the rights of the holders of Senior
Obligations under this Section 7 to receive cash, securities or other properties
otherwise payable or deliverable to the Payee of any Subordinated Obligations,
nothing contained in this Section 7 shall impair, as between the Company and
Payee, the obligation of the Company, subject to the terms and conditions
hereof, to pay to the Payee the principal hereof, interest hereon and any other
Subordinated Obligations as and when the same shall become due and payable, or
shall prevent the Payee, upon default hereunder, from exercising all rights,
powers and remedies otherwise provided herein or by applicable law.
          (h) When Distribution Must Be Paid Over. If, notwithstanding
Sections 7(a) and 7(b), any payment or distribution of assets shall be received
by the Payee on account of, or with respect to any Subordinated Obligations,
such payment or distribution shall be held in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to, the
holders of Senior Obligations as their interests may appear for application to
the payment of all Senior Obligations remaining unpaid to the extent necessary
to pay such Senior Obligations in full in cash in accordance with their terms,
after giving effect to any concurrent payment or distribution to or for the
holders of Senior Obligations.
          (i) Lien Subordination. Any security interest, lien, charge or
encumbrance of Payee, whether now or hereafter existing in connection with any
Subordinated Obligations, on any assets or property of the Company or any
proceeds or revenues therefrom which Payee may have at any time as security for
any Subordinated Obligations, shall be subordinate to all security interests,
liens, charges or encumbrances now or hereafter granted to a holder of Senior
Obligations by the Company or by law, notwithstanding the date, order or method
of attachment or perfection of any such security interest, lien, charge or
encumbrance or the provisions of any applicable law.
          (j) Reliance of Holders of Senior Obligations. Payee, by its
acceptance hereof, shall be deemed to acknowledge and agree that the foregoing
subordination provisions are, and are intended to be, an inducement to and as
consideration for each holder of Senior Obligations, whether such Senior
Obligations was created or acquired before or after the creation of the
indebtedness evidenced by this Note or any of the other Subordinated
Obligations, and each such holder of Senior Obligations shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
holding, or in continuing to hold, such Senior Obligations.
          (k) Miscellaneous. The provisions of this Section 7 shall inure to the
benefit of the holders of Senior Obligations and each of their respective
successors and assigns, and shall be binding upon each of the Company, the Payee
and their respective successors and assigns. Each of the holders of Senior
Obligations is intended to be, and is hereby made, express and intended third
party beneficiary of the terms hereof and may enforce the terms of this
Section 7 as if a party hereto, and no amendment to the terms of this Section 7
shall be effective as against any given holder of Senior Obligations without its
prior written consent. Moreover, any holder

-6-



--------------------------------------------------------------------------------



 



of Senior Obligations may, but shall not be obligated to, give Payee notice of
the creation or existence of the holder of Senior Obligations held by it;
however, such notice shall not be necessary in order for the holder of Senior
Obligations to enforce the terms or claim the benefits of this Section 7. This
Section 7 shall be a continuing agreement and shall be irrevocable and shall
remain in full force and effect until thirteen (13) months after the date on
which all of the Senior Obligations shall have been discharged in full in cash
by complete payment in accordance with the terms thereof. The provisions of this
Section 7 shall apply in favor of any holder of Senior Obligations now or
hereafter created. No action which any holder of Senior Obligations or ION, the
Company or any of their respective Subsidiaries may take or refrain from taking
with respect to the Senior Obligations, including any amendments thereto, shall
affect the provisions of this Section 7 or the obligations of the Company or any
Payee hereunder. No right of any holder of Senior Obligations or any future
holder of any of the Senior Obligations shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or by any act or failure to act, in good faith, by any holder of Senior
Obligations, or by any noncompliance by the Company with the terms, provisions
and covenants of this Section 7, regardless of any knowledge thereof which any
holder of Senior Obligations may have or otherwise be charged with. As used in
this Section 7, a “distribution” or “payment” may consist of a distribution,
payment or other transfer of assets by or on behalf of the Company (including,
without limitation, a repayment, prepayment, redemption, repurchase or other
acquisition of this Note) from any source, of any kind or character, whether in
cash, securities or other property, by setoff or otherwise.
     8. Guarantee. The payment of principal of and interest on this Note is
guaranteed by ION pursuant to the terms of that certain Guaranty dated as of
September 18, 2008, and Payee shall be entitled to the benefits of such
Guaranty.
     9. [Intentionally Omitted].
     10. Successors and Assigns. Subject to the restrictions on transfer
described in Section 12 below, the rights and obligations of the Payee shall be
binding upon and benefit the successors, assigns and transferees of the Payee.
     11. Waiver and Amendment. Any provision of this Note may be amended, waived
or modified only upon the prior written consent of the Company and Payee.
     12. Transfer of this Note. This Note shall not be assigned or transferred
by Payee without the express prior written consent of the Company, which consent
shall not be unreasonably withheld; provided, however, that if an Event of
Default has occurred and remains uncured, then Payee’s rights and obligations
under this Note shall be freely assignable by Payee so long as Payee and its
assignee comply with all applicable securities laws in relation to such
assignment.
     13. Notices. All notices, requests, demands, claims, instructions and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, instruction or other communication to be given hereunder by either party
to the other shall be sent by facsimile (with confirmation received of the
recipient’s number) to the number stated below or

-7-



--------------------------------------------------------------------------------



 



shall be delivered personally or sent by registered or certified mail (postage
prepaid and return receipt requested) to the address stated below.
If to the Company:
c/o ION Geophysical Corporation
2105 CityWest Blvd, Suite 400
Houston, Texas 77042-2839
Attention: R. Brian Hanson
Facsimile: (281) 879-3674
Copy to (which shall not constitute notice):
ION Geophysical Corporation
2105 CityWest Blvd, Suite 400
Houston, Texas 77042-2839
Attention: David L. Roland
Facsimile: (281) 879-3600
And
Mayer Brown LLP
700 Louisiana Street, Suite 3400
Houston, Texas 77002
Attention: Marc H. Folladori
Facsimile: (713) 238-4696
If to Payee:
161 Lochend Drive
Cochrane, Alberta T4C 2H2
Attention: Donald G. Chamberlain
Facsimile: (403) 932-2438
Copy to (which shall not constitute notice):
Borden Ladner Gervais LLP
1000 Canterra Tower
400 Third Avenue S.W.
Calgary, Alberta T2P 4H2
Attention:   David C. Whelan
Facsimile:   (403) 266-1395
or at such other facsimile number or address for a party as shall be specified
by like notice. Any notice which is delivered personally in the manner provided
herein shall be deemed to have been duly given to the party to whom it is
directed upon actual receipt by such party. Any notice which is sent by
facsimile or addressed and mailed in the manner herein provided shall be
conclusively presumed to have been duly given to the party to which it is
addressed on the date

-8-



--------------------------------------------------------------------------------



 



indicated on the facsimile confirmation or the postal receipt. Any party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other party notice in
the manner herein set forth.
     14. Payment. All payments hereunder shall be made in lawful money of the
United States of America.
     15. Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the Province of Alberta, without regard to the conflicts of law
provisions thereof or of any other jurisdiction.
     16. Submission to Jurisdiction. Each party to this Note irrevocably and
unconditionally attorns to the jurisdiction of the courts of the Province of
Alberta in any Action arising out of or relating to this Note and agrees that
all claims in respect of such Action may be heard and determined in any such
court. Each party also agrees not to bring any Action arising out of or relating
to the this Note in any other court. Each party waives any objection to venue in
any such Action and any defense of inconvenient forum to the maintenance of any
Action so brought and waives any bond, surety or other security that might be
required of any other party with respect thereto and waives any right to elect
trial by jury. Any party may make service on any other party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 13. Nothing in this
Section 16 will affect the right of any party to bring any Action arising out of
or relating to this Note in any other court or to serve legal process in any
other manner permitted at Law or in equity. Each party agrees that a final
judgment in any Action so brought shall be conclusive and may be enforced by
Action on the judgment or in any other manner provided at Law or in equity.
[Signature page follows]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the
date first written above.

                  3226509 NOVA SCOTIA COMPANY         a Nova Scotia unlimited
liability company (the         “Company”)    
 
           
 
  By:   /s/ David L. Roland    
 
     
 
   
 
  Name:   David L. Roland    
 
           
 
           
 
  Title:   Vice President    
 
           

         
 
        ACCEPTED AND AGREED TO BY:    
 
        1236929 ALBERTA LTD. (the “Payee”)    
 
       
By:
  /s/ Donald Chamberlain    
 
 
 
   
Name:
  Donald Chamberlain    
 
       
 
       
Title:
  President    
 
       

 